Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 10-15, 17-22, 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamai et al. (US. Pub. NO. 2010/0315279 A1; hereinafter “Hamai”) in view of Wendling (US. Pub. No. 2015/0009916).

	Regarding claim 1, Hamai teaches a method, comprising: 
receiving, by a media device (see Hamai, fig. 1, TV 12) via a first network (see Hamai, fig. 19, reception 2400, network 2103, para. [0268]), a device identifier associated with a user device (see Hamai, fig. 20, ID 2202, para. [0271,276], remote control 2200, MAC address, Fig. 25, S501, S502);
receiving, by the media device from the user device via a second network (see Hamai, remote control 2200 to TV 12/reception 2400 via 2104), the device identifier associated with the user device (see Hamai, fig. 25, S503, S504, para. [0098-299), wherein the second network comprises a radio frequency network (see Hamai, fig. 19, 2104, para. [0269]); 
determining, based on matching the device identifier received via the first network with the device identifier received via the second network (see Hamai, fig. 24, S505, para. [0302]), an association between the media device and the user device (see Hamai, fig. 25, 2602, para. [0327-9]); and 
causing, based on the association, the user device to be configured to control the media device (see Hamai, para. [0229], table 10).
Hamai is silent to teaching that comprising receiving, by a media device from a computing device, wherein the computing device is configured to receive the device identifier from the user device via the first network, and wherein the first network comprises an internet protocol (IP) network. 
In the same field of endeavor, Wendling teaches a method comprising receiving, by a media device (see Wendling, fig. 1, TV) from a computing device (see Wendling, fig. 1, FI1 server, Router), wherein the computing device is configured to receive the device identifier from the user device (see Wendling , fig. 1, mobile T, TID) via the first network, and wherein the first network comprises an internet protocol (IP) network (see Wendling, fig. 1, internet, IP, para. [0030-31]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hamai with the teaching of Wendling  in order to improve the pairing and discovery of remote controllers and televisions (see Wendling, para. [0004,9]).  

	Regarding claim 3, the combination of Hamai and Wendling teaches the method of claim 1, wherein the user device comprises at least one of a remote control, a computer, a smart device, a voice enabled device, a voice assistant device, or a wireless device (see Hamai, fig. 1, remote control 11).

Regarding claim 4, the combination of Hamai and Wendling teaches the method of claim 1, wherein receiving, by the computing device is configured to receive the device identifier from the user device via the first network, the device identifier associated with the user device comprises receiving, by the computing device via a discovery request, the device identifier (see Wendling, fig.1, RA pairing request, MR response, para. [0023,31]).

Regarding claim 5, the combination of Hamai and Wendling teaches the method of claim 1, wherein causing, based on the association, the user device to be configured to control the media device comprises pre-commissioning the user device (see Hamai, fig. 19, 20, remote control 2200).

Regarding claim 6, the combination of Hamai and Wendling teaches the method of claim 1, wherein causing, based on the association, the user device to be configured to control the media device comprises pairing, based on the association, the user device and the media device, wherein the pairing configures the user device to control the media device (see Wendling, para. [0032]).

Regarding claim 7, the combination of Hamai and Wendling teaches the method of claim 1, further comprising receiving, by the media device from the user device, a command comprising the device identifier (see Hamai, fig. 22, S303, S304, para. [0284-286]).

Regarding claim 8, Hamai teaches an apparatus, comprising: 
one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors (see Hamai, fig. 12, TV 12), cause the apparatus to: 
receive, via a first network (see Hamai, fig. 19, reception 2400, network 2103, para. [0268]), a device identifier associated with a user device (see Hamai, fig. 20, ID 2202, para. [0271,276], remote control 2200, MAC address, Fig. 25, S501, S502);
receive, from the user device via a second network (see Hamai, remote control 2200 to TV 12/reception 2400 via 2104), the device identifier associated with the user device (see Hamai, fig. 25, S503, S504, para. [0098-299), wherein the second network comprises a radio frequency network (see Hamai, fig. 19, 2104, para. [0269]); 
determine, based on matching the device identifier received via the first network with the device identifier received via the second network (see Hamai, fig. 24, S505, para. [0302]), an association between the media device and the user device (see Hamai, fig. 25, 2602, para. [0327-9]); and 
cause, based on the association, the user device to be configured to control the media device (see Hamai, para. [0229], table 10).
Hamai is silent to teaching that configured to receive from a computing device, wherein the computing device is configured to receive the device identifier from the user device via the first network, and wherein the first network comprises an internet protocol (IP) network. 
In the same field of endeavor, Wendling teaches a system configured to receive (see Wendling, fig. 1, TV) from a computing device (see Wendling, fig. 1, FI1 server, Router), wherein the computing device is configured to receive the device identifier from the user device (see Wendling , fig. 1, mobile T, TID) via the first network, and wherein the first network comprises an internet protocol (IP) network (see Wendling, fig. 1, internet, IP, para. [0030-31]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hamai with the teaching of Wendling  in order to improve the pairing and discovery of remote controllers and televisions (see Wendling, para. [0004,9]).  

Regarding claims 10-14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-7, respectively. 

Regarding claim 15, Hamai teaches one or more non-transitory computer readable media storing processor executable instructions that, when executed by at least one processor (see Hamai, fig. 12, TV 12), cause the at least one processor to:
receive, via a first network (see Hamai, fig. 19, reception 2400, network 2103, para. [0268]), a device identifier associated with a user device (see Hamai, fig. 20, ID 2202, para. [0271,276], remote control 2200, MAC address, Fig. 25, S501, S502);
receive, from the user device via a second network (see Hamai, remote control 2200 to TV 12/reception 2400 via 2104), the device identifier associated with the user device (see Hamai, fig. 25, S503, S504, para. [0098-299), wherein the second network comprises a radio frequency network (see Hamai, fig. 19, 2104, para. [0269]); 
determine, based on matching the device identifier received via the first network with the device identifier received via the second network (see Hamai, fig. 24, S505, para. [0302]), an association between the media device and the user device (see Hamai, fig. 25, 2602, para. [0327-9]); and 
cause, based on the association, the user device to be configured to control the media device (see Hamai, para. [0229], table 10).
Hamai is silent to teaching that configured to receive from a computing device, wherein the computing device is configured to receive the device identifier from the user device via the first network, and wherein the first network comprises an internet protocol (IP) network. 
In the same field of endeavor, Wendling teaches a system configured to receive (see Wendling, fig. 1, TV) from a computing device (see Wendling, fig. 1, FI1 server, Router), wherein the computing device is configured to receive the device identifier from the user device (see Wendling , fig. 1, mobile T, TID) via the first network, and wherein the first network comprises an internet protocol (IP) network (see Wendling, fig. 1, internet, IP, para. [0030-31]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hamai with the teaching of Wendling  in order to improve the pairing and discovery of remote controllers and televisions (see Wendling, para. [0004,9]).  

Regarding claims 17-21, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-7, respectively. 

Regarding claim 22, Hamai teaches a system, comprising:
a user device (see Hamai, fig. 1, remote control 11); and
the media device (see Hamai, fig. 1, TV 12), configured to: 
receive, from the user device via a second network (see Hamai, remote control 2200 to TV 12/reception 2400 via 2104), the device identifier associated with the user device (see Hamai, fig. 25, S503, S504, para. [0098-299), wherein the second network comprises a radio frequency network (see Hamai, fig. 19, 2104, para. [0269]); 
determine, based on matching the device identifier received via the first network with the device identifier received via the second network (see Hamai, fig. 24, S505, para. [0302]), an association between the media device and the user device (see Hamai, fig. 25, 2602, para. [0327-9]); and 
cause, based on the association, the user device to be configured to control the media device (see Hamai, para. [0229], table 10).
Hamai is silent to teaching that comprising 
a computing device, configured to: receive, from the user device via a first network, a device identifier associated with the user device, wherein the first network comprises an internet protocol (IP) network, and send, to a media device, the device identifier via the first network.
In the same field of endeavor, Wendling teaches a system comprising
a computing device (see Wendling, fig. 1, FI1 server, Router), configured to: receive, from the user device via a first network, a device identifier associated with the user device (see Wendling , fig. 1, mobile T, TID), wherein the first network comprises an internet protocol (IP) network, and send, to a media device, the device identifier via the first network (see Wendling, fig. 1, internet, IP, para. [0030-31]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hamai with the teaching of Wendling in order to improve the pairing and discovery of remote controllers and televisions (see Wendling, para. [0004,9]).  
Regarding claims 24-28, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-7, respectively. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8,15,22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Westberg (2005/0147247), Pang (2014/0242913), Warrick (2011/0298596) teach systems for TV and remote control pairing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648